Citation Nr: 0531863	
Decision Date: 11/23/05    Archive Date: 12/02/05

DOCKET NO.  00-05 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUE

Entitlement to an effective date earlier than July 2, 1991, 
for the assignment of a 100 percent evaluation for residuals 
of major depression with anxiety disorder and personality 
disorder (psychiatric disability).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel



INTRODUCTION

The veteran served on active duty from March 1975 to August 
1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Winston-Salem, North Carolina, that increased the evaluation 
of the veteran's service-connected psychiatric disability 
from 10 to 100 percent, effective February 5, 1993.  The 
veteran perfected a timely appeal to the Board challenging 
the effective date assigned by the RO for the 100 percent 
evaluation.

When this matter was initially before the Board in March 
2001, it was remanded in light of the veteran's outstanding 
request to testify at a Board hearing.  In June 2001, the 
veteran appeared at a videoconference hearing conducted 
before the undersigned Veterans Law Judge (formerly known as 
a Member of the Board).  

When this case was again before the Board in October 2001, 
the Board established the veteran's entitlement to a 100 
percent schedular rating for residuals of major depression 
with anxiety disorder and personality disorder, effective 
July 2, 1991.  In a December 2001 rating decision, the RO 
implemented the Board's determination.

The veteran appealed the Board's October 2001 decision 
insofar as it denied her claim of entitlement to a 100 
percent schedular rating prior to July 2, 1991, to the United 
States Court of Appeals for Veterans Claims (Court), which in 
a June 2003 order, granted the parties' joint motion for 
partial remand, vacating the Board's October 2001 decision 
insofar as it denied her claim for a 100 percent evaluation 
prior to July 2, 1991, and remanding the case for compliance 
with the terms of the joint motion.

In March 2004, the Board again remanded the veteran's claim 
to comply with the Court's June 2003 order.  Because the RO 
has confirmed and continued the denial of the veteran's claim 
of entitlement to an effective date prior to July 2, 1991, 
for a 100 percent evaluation, the matter has been returned to 
the Board for further appellate consideration.

As a final preliminary matter, the Board notes that when this 
case was previously before the Board, the veteran was 
represented by The American Legion.  The veteran subsequently 
completed a power of attorney form in favor of Hugh D. Cox, 
an attorney.  The veteran, however, thereafter concluded that 
she no longer was interested in Mr. Cox's services, and the 
attorney made a motion to withdraw as the veteran's 
representative.  In July 2005, the Board granted the 
attorney's motion, and the veteran has not, to date, selected 
another attorney, recognized organization, agent or other 
person to represent her.  Accordingly, she will proceed in 
this appeal pro se.


FINDINGS OF FACT

1.  On April 21, 1989, the veteran filed a claim seeking an 
increased rating for her residuals of major depression with 
anxiety disorder and personality disorder, which was then 
evaluated as 10 percent disabling.

2.  In a December 1989 rating decision, the RO denied the 
veteran's claim for an increased rating for her service-
connected residuals of major depression with anxiety disorder 
and personality disorder; in a January 1990 letter, the RO 
notified the veteran of the decision and of her appellate 
rights, but she did not file an appeal.

3.  The veteran has not asserted that the December 1989 
rating decision, which denied her claim of entitlement to an 
increased evaluation for her psychiatric disability, was 
clearly and unmistakably erroneous.

4.  There is no medical evidence showing that a mental 
illness, however severe, rendered the veteran incapable of 
rational thought or deliberate decision making, or that it 
rendered her incapable of handling her own affairs or 
functioning in society, at any time relevant to perfecting an 
appeal of the December 1989 rating decision.

5.  On April 12, 1991, the veteran filed a claim seeking an 
increased rating for her service-connected psychiatric 
disability.

6.  In an October 2001 decision, the Board established the 
veteran's entitlement to a 100 percent rating for her 
service-connected psychiatric disability, effective July 2, 
1991, concluding that the residuals of her major depression 
with anxiety disorder and personality disorder had been 
productive of total social and industrial inadaptability 
since the time of her July 2, 1991, VA psychiatric 
examination.

7.  There is no medical evidence showing that the veteran's 
service-connected psychiatric disability was productive of 
total social and industrial inadaptability prior to July 2, 
1991.


CONCLUSIONS OF LAW

1.  The RO's unappealed December 1989 decision, which 
determined that the veteran's service-connected residuals of 
major depression with anxiety disorder and personality 
disorder warranted a 10 percent evaluation, and no more, is 
final.  38 U.S.C.A. § 4005 (1988); 38 C.F.R. §§ 3.104(a), 
3.160(d), 19.129 (1989).

2.  An effective date earlier than July 2, 1991, for the 
award of a 100 percent evaluation for psychiatric disability, 
is not warranted.  38 U.S.C.A. §§ 5100, 7105 (West 2002); 
38 C.F.R. §§ 3.104, 3.400(o)(1), 20.302 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a claimant in the development 
of a claim.  Guidelines for the implementation of the VCAA 
that amended VA regulations were published in the Federal 
Register in August 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a)).  The Board finds that all relevant 
evidence has been obtained with regard to the veteran's claim 
of entitlement to an effective date prior to July 2, 1991, 
for a 100 percent schedular rating for her psychiatric 
disability, and that the requirements of the VCAA have been 
satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. 
§ 3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  

The veteran and her representative have been afforded a 
Statement of the Case (SOC) and numerous Supplemental 
Statements of the Case (SSOCs) that provided notice of the 
evidence on file, the law and regulations, and the reasons 
and bases for the VA's determination.  In addition, by way of 
discussions at the June 2001 Board hearing, the Board's 
October 2001 decision and Board's March 2004 remand, the RO's 
March 2004 "VCAA" letter, VA carefully advised her of the 
information and evidence necessary to substantiate her claim 
and the importance of doing so.  Id.  By way of these 
documents, as well as the parties' May 2003 joint motion for 
remand, the veteran was furnished notice of the type of 
evidence that she needed to send to VA, the types of evidence 
VA would assist her in obtaining, as well as the need to 
submit any evidence that might substantiate her claim that 
was in her possession, see Pelegrini, ensuring the essential 
fairness of the adjudication.  See Mayfield v. Nicholson, 19 
Vet. App. at 119.  Further, not only has the veteran has not 
asserted that she was prejudiced in any way by VA's 
notification subsequent to the May 2003 joint motion, but in 
a signed, October 2003 statement, she reported that she had 
nothing further to submit.  See Mayfield; Pelegrini.  

For these reasons, the notices contained in VA's 
communications with the veteran, whether they were via 
letter, the RO's rating decision, the SOC, the SSOCs, at the 
June 2001 Board hearing, or in the Board's October 2001 
decision or in the Board's March 2004 remand, when cobbled 
together, see Mayfield, substantially complied with the 
specificity requirements of Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) (identifying the evidence to substantiate the 
claim and the relative duties of VA and the claimant to 
obtain evidence); Charles v. Principi, 16 Vet. App. 370 
(2002) (identifying the document that satisfies VCAA notice); 
and 38 C.F.R. § 3.159(b) (the content of the notice 
requirement pertaining to "any evidence" in the claimant's 
possession or a similar request to that effect).  

The Board points out that the VCAA only requires that VA 
satisfy its duty to notify, and that claimants be given the 
opportunity to submit information and evidence in support of 
her claim.  Once this has been accomplished, all due process 
concerns have been satisfied.  See Bernard; Sutton v. Brown, 
9 Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (2005) 
(harmless error).  Therefore, any error with respect to the 
timing of the VCAA notices, as well as any error in not 
providing a single notice to the veteran covering all content 
requirements, was harmless.  See 38 C.F.R. § 20.1102; see 
also Mayfield, 19 Vet. App. at 123.

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder the veteran's service 
medical records, as well as pertinent post-service records 
and reports.  In this regard, to the extent that the veteran 
implicitly seeks equitable tolling of an appeal period due to 
her service-connected psychiatric disability, the Board 
observes that the Court has held that the duty-to-assist 
provisions of 38 U.S.C.A. § 5103A do not apply to 
establishing mental incapacity for the purposes of equitably 
tolling.  See McCreary v. Nicholson, 19 Vet. App. 324, 332 
(2005); Jones v. Principi, 18 Vet. App. 500, 502 (2004).

In light of the foregoing, the Board finds that the veteran 
has been provided with adequate notice of the evidence needed 
to successfully prove her claim and that there is no 
prejudice to her by appellate consideration at this time, 
without another remand of the case to the RO for further 
development because the essential fairness of the 
adjudication has been maintained.  See Mayfield; see also 
Bernard v. Brown.  The record on appeal demonstrates the 
futility of any further evidentiary development, and that 
there is no possibility that additional assistance would 
further aid her in substantiating her claims.  Hence, no 
further notice or assistance to the veteran is required to 
fulfill VA's duty to assist her in the development of the 
claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001).

Background

The veteran, who was discharged from active duty in August 
1977, filed an original claim for service connection for 
psychiatric disability in February 1978.  In March 1978, she 
was afforded a formal VA psychiatric examination, and in a 
June 1978 rating decision, the RO granted service connection 
for anxiety in a passive dependent personality with headaches 
and syncope, and assigned an initial 30 percent rating under 
Diagnostic Code 9400, effective August 27, 1977.  The RO also 
granted a temporary total hospitalization rating for the 
condition under 38 C.F.R. § 4.29, effective January 16 to 
February 28, 1978, and a 30 percent rating effective from 
March 1, 1978.  

In an April 1983 decision, the RO proposed to reduce the 
evaluation of the veteran's psychiatric disability to 10 
percent under Diagnostic Code 9400, effective July 1, 1983.  
In an April 1983 letter, the RO notified the veteran of this 
proposed reduction and her appellate rights.  She did not 
appeal or respond with any evidence challenging the proposed 
reduction, and in July 1983, the RO effectuated the reduction 
in rating to 10 percent, effective July 1, 1983.  

RO records show that in February 1984 the veteran was 
scheduled for a routine VA examination, and a February 1984 
Report of Contact reflects that the veteran requested that 
the February 1984 VA examination be rescheduled.  A VA 
examination was rescheduled for March 1984, and the veteran 
failed to report for that examination.  In an April 1984 
rating decision, the RO suspended the veteran's compensation 
payments due to her failure to report for a VA examination.  

In a July 1984 letter, the veteran explained that she had 
failed to appear because of a scheduling conflict with the 
first examination; with regard to the second, she stated that 
she had no money or transportation.  The veteran requested 
that she be rescheduled for a VA examination.  

On an August 1984 VA psychiatric examination, the veteran's 
diagnosis was deferred.  The examiner recommended that she be 
referred to a VA Medical Center (VAMC) for further 
evaluation.  Subsequently, arrangements were made for the 
veteran to be admitted to a medical center for observation 
and evaluation of her psychiatric disability.  RO records, 
dated in November 1984, reflect that the veteran chose not to 
keep a scheduled appointment at the Durham VAMC for 
observation and evaluation.  

In a November 1984 rating decision, the RO determined that 
the veteran's disability compensation should remain suspended 
on the basis that the evidence of record was insufficient for 
rating purposes because of the veteran's failed to report.  
In a November 1984 letter, the RO notified the veteran that 
her payments were discontinued and that further action would 
not be taken unless she informed the RO of her willingness to 
report for an examination; the veteran did not respond.  

In a statement received by the RO on April 21, 1989, the 
veteran's representative requested asserted a claim of 
entitlement to an increased rating for her psychiatric 
disability.  

Medical records from Edgecombe-Nash Mental Health Center in 
July 1989 show that the veteran was screened for an 
outpatient program.  She complained of having sleeping 
difficulties, depression, overreactions to people, super-
sensitivity to opinions and criticisms of others, mood 
swings, and feelings of having been taken advantage of by the 
military.  She reported that since service she had been 
unable to maintain a steady job, concentrate long enough to 
complete college courses, or maintain a healthy relationship 
with a man.  On a mental status examination, she cried for 
about an hour but was cooperative and became pleasant once 
she stopped crying.  She was oriented times three and 
demonstrated good memory skills.  She possessed good command 
of the English language and was able to express herself well.  
The "admitting" diagnoses were major depression, recurrent, 
severe, chronic, melancholic type; insomnia related to 
another mental disorder; post-traumatic stress disorder 
(PTSD); and personality disorder (not otherwise specified) 
with features of dependence and avoidance.  

Additional medical records from Edgecombe-Nash Mental Health 
Center show that in August 1989, the veteran complained of 
suffering from depression, an inability to sleep or 
concentrate, memory problems, irritability and social 
isolation.  The mental status examination revealed that she 
was neatly dressed, cooperative, and exhibited no psychomotor 
slowing.  Her affect appeared sad and tearful and she cried 
intermittently during the evaluation.  The veteran's speech 
was relevant and coherent and there was no evidence of 
hallucinations, delusions, or referential thinking.  The 
veteran denied having suicidal ideation and indicated that 
she was concerned about her inability to remember events and 
concentrate.  The veteran demonstrated insight and motivation 
to start therapy.  The diagnoses were major depressive 
episode, recurrent, moderate, without psychotic features; 
chronic PTSD; and rule out organic affective disorder.  The 
doctor stated the veteran would be started on medication and 
would begin individual therapy.  

Later in August 1989, examiners stated that the veteran 
seemed to show some improvement in her mood with decreased 
tearfulness and irritability while on her medication.  In 
October 1989, an examiner commented that she had responded 
well to her medication and showed a much improved affect.  
The veteran reported that she was sleeping and concentrating 
better, and the examiner stated that her affect appeared more 
animated and her speech seemed to be of normal tone and 
latency.  

In November 1989, the veteran was afforded a VA psychiatric 
examination.  During the evaluation, she complained of having 
memory problems, irritability, a tendency to overreact, 
sleeping difficulties, an inability to relate to people or 
have ongoing relationships, an inability to maintain a job, 
and frequent panic attacks.  She also reported that she had 
been doing much better since taking the medication prescribed 
by a local mental health center.  The veteran indicated that 
she was less jumpy and anxious and that she slept somewhat 
better and was a little bit more comfortable when out with 
other people.  She stated that she was doing some painting 
and selling, that her memory was a little bit better, and 
that she did not have relapses quite as often.  The veteran 
also reported that she did not have as much anger as she 
previously had and that her interests and energy were a 
little bit better.  

The mental status examination disclosed that she was pleasant 
and cooperative, very talkative, and able to give a history 
of her psychiatric disability that was consistent with her 
medical chart.  The veteran displayed no hostility or anger, 
and the examiner diagnosed her as having passive dependent 
personality disorder, generalized anxiety disorder, and 
dysthymic disorder.  The examiner indicated that the veteran 
seemed to be doing quite well but that this had only lasted 
about a month and cautioned that it was unclear how she would 
do over the long term.  The physician stated that her past 
history certainly made one want to be very cautious about 
saying that she was well or better.  In addition, the 
examiner opined that the veteran was competent.  

In a December 1989 rating decision, the RO reactivated the 10 
percent rating for the veteran's service-connected 
psychiatric disability under Diagnostic Code 9400, effective 
April 21, 1989, the date of receipt of an application to 
reopen a claim for compensation benefits.  In doing so, the 
RO noted that the veteran's compensation benefits had been 
terminated effective in May 1984 due to her failure to report 
for observation and evaluation at the VA and that there was 
no medical evidence sufficient to evaluate the veteran's 
nervous condition between May 1984 and the date of her 
reopened claim.  

In a January 1990 letter, the RO notified the veteran that 
her compensation payments had been reinstated at the 10 
percent disability level, effective May 1989.  The RO also 
informed the veteran of her right to appeal the decision.  
The veteran, however, did not respond.  

In a statement filed at the RO on April 12, 1991, the veteran 
requested that her claim be reopened and that the evaluation 
of her psychiatric disability be increased.  

In response to an April 1991 RO request for evidence, 
additional medical records from Edgecombe-Nash Mental Health 
Center were received.  The records show that in February 
1990, after an initial period of progress, the veteran was 
not doing well and did not feel she could come in for further 
appointments until she could afford the services.  Her 
problems at that time were noted as depression, insomnia, 
physical problems, mood swings, and hypersensitivity.  In 
July 1990, an examiner indicated that the veteran had not 
been seen for therapy or medication during the previous five 
months (it was noted she had not been to the mental health 
center since December 1989).  Later in July 1990, a physician 
stated that he saw the veteran briefly for medication follow-
up and described her as alert, coherent, and organized in her 
thinking.  The examiner observed that the veteran had some 
sleep disturbances but that she seemed to be doing relatively 
well during the interview.  The examiner reinstated her 
medications and recommended that the veteran continue to be 
seen for individual counseling.  

On a July 2, 1991, the veteran was afforded a formal VA 
psychiatric examination.  During the evaluation, the veteran 
complained that her symptoms had continued, to include sleep 
disturbance, frequent waking, spells of nervousness and 
restlessness, depression, and difficulty relating to other 
people.  She reported that she stayed by herself and tried to 
keep occupied by drawing and sewing and that she went out 
only occasionally.  The veteran stated that she had little 
contact with other people and no regular employment.  She 
reported that she had attended a local mental health center 
but that she ceased doing so because of a lack of funds (she 
noted that an anti-depressant previously prescribed had been 
of considerable benefit to her).  The physician described 
that the veteran as cooperative and stated that she exhibited 
restricted affect.  He characterized her speech as coherent 
and her memory as adequate.  The diagnoses were generalized 
anxiety disorder with depression and history of headaches and 
syncope; and personality disorder (not otherwise specified).  
The examiner opined that the veteran competent for VA 
purposes.  

In a July 1991 VA letter, a VA vocational rehabilitation and 
counseling officer notified the veteran that she was not 
entitled to vocational rehabilitation benefits on the basis 
that she was not reasonably medically "feasible" to achieve 
a vocational goal at that time.  The counselor encouraged her 
to reapply for the program once her VA "analyst" provided 
her with a letter attesting to her feasibility to reenter 
training and she had adequate transportation.  

In a July 1991 decision, the RO confirmed a 10 percent rating 
for the veteran's service-connected nervous disorder.  In a 
letter, dated later that month, the RO informed the veteran 
of the decision.  

In a July 1991 VA letter, a counseling psychologist indicated 
that she was not sure of what was decided during her visit to 
the RO earlier that month.  She was informed that they had 
agreed that she was not ready to re-enter training, was not 
receiving any treatment for her psychiatric disability, and 
that she did not have any transportation to attend school at 
that time.  The VA representative stated that she encouraged 
the veteran to reapply for vocational rehabilitation training 
once she was on a regular treatment regimen, had obtained a 
letter from her analyst attesting to the fact that she was 
feasible for training and eventually employment, and had 
acquired a means of transportation to and from school before 
she attempted to reenter training.  

In another VA letter to the veteran, responding to her July 
1991 letter, a vocational rehabilitation and counseling 
officer reiterated that she had been advised that anything, 
such as her health, lack of transportation, or distance she 
lived from school, which kept her from making herself 
available to attend classes every day, was of great concern.  
The officer stated she was also advised in early July 1991 
that she was not deemed reasonably feasible to achieve a 
vocational goal, i.e., that she was not medically able to 
obtain and sustain gainful employment.  

An August 1991 VA outpatient record indicates the veteran 
sought treatment for depression and anxiety.  She reported 
that she had been going to a local mental health center and 
taking medication but that she had been off medications for 
about a year.  On a mental status examination, she was 
aggressive, hostile, and cognitively intact.  She had a good 
memory that day.  The impression was history of anxiety and 
questionable dysthymia versus episodes of discrete depressive 
symptoms.  It was noted the veteran denied suicidal and 
homicidal ideation and hallucinations.  

In a January 1992 statement, the veteran expressed her 
disagreement, and in a February 1992 statement, the veteran 
indicated that up until then she was unable to understand 
what was "going on" for the past 14 1/2 years due to her 
illness.  

In a February 1992 statement, the veteran claimed she was 
entitled to a 100 percent rating for her service-connected 
psychiatric disorder.  In arguing her case, she related that 
from 1978 to 1981 she was unable to function meaningfully in 
society, that in 1984 she had a nervous breakdown and was 
unable to care for her family or attend school, that during 
an attempt to help herself in 1989 she had lost a job as a 
"bag girl" for a grocery store after only a few weeks, that 
she thereafter began seeking medical treatment at Edgecombe-
Nash Mental Health Center, and that in 1991 she felt mentally 
able to return to school but was informed by the VA that she 
was not well enough to re-enter training for employment.  She 
claimed that she had not been able to reenter society as a 
productive individual since service and that she should be 
compensated 100 percent from 1977 up until the present.  

In September 1992, the veteran submitted an application for 
increased compensation based on unemployability.  On the VA 
Form 21-8940, she reported that she had completed two years 
of high school and 1 1/2 years of a commercial arts program.  
The veteran stated that she last worked 30 hours a week for 
two weeks in September 1991 as a cashier for Value Pak, and 
that before then she had worked for four weeks from October 
to November 1989 bagging groceries at the Piggly Wiggly.  She 
stated she stopped the grocery store job due to a mental 
breakdown and had to receive outpatient treatment at 
Edgecombe-Nash Mental Health Center.  She reported that she 
left her last job due to her service-connected psychiatric 
disability and had not tried to obtain employment since that 
time.  In that regard, she indicated that she had received VA 
vocational rehabilitation benefits from 1983 to 1985, but 
that she kept getting sick due to her service-connected 
psychiatric disability, and that when she tried to re-qualify 
for the VA benefits in 1991 or 1992 her claim was denied.  
She requested that the VA find her totally and permanently 
disabled due to her service-connected psychiatric disability 
and other related conditions.  She noted that she had been in 
receipt of disability benefits from the Social Security 
Administration (SSA) since 1978, had tried jobs but could not 
hold them, had tried part-time schooling which was terminated 
in 1989 due to her psychiatric disability, and had reapplied 
for vocational rehabilitation but was denied due to her 
psychiatric disability.

In November 1992 statement, the veteran's former manager at 
Value Pak reported that the veteran was employed for a two-
week period and was released due to her inability to perform 
the duties required for the job.  The manager subsequently 
indicated that the veteran was employed part-time in sales 
for two weeks from September to October 1991, and that her 
employment was terminated because she was unable to perform 
her duties due to "very bad nerves."  

In January 1993, the RO received SSA records showing that the 
veteran had filed for disability benefits from that agency in 
March 1978, that in a February 1979 decision she was awarded 
benefits, and that her benefits were established beginning in 
August 1977 on the basis of a diagnosis of history of 
blackouts.  

In April 1994 statements, the veteran argued that she 
continued to suffer from mental and physical injuries 
suffered in service in 1977 as the result of an accident.  
She claimed that when she was discharged from the VA hospital 
after a 30-day stay she was no better than she was when she 
was discharged from the service.  She maintained that she had 
been unable to hold a job since she left the military and 
that her last job at Value Pak lasted only a week.  

At an April 1995 RO hearing, the veteran testified that she 
had been totally disabled due to her service-connected 
psychiatric disability for a considerable amount of time and 
that because she had problems in dealing with people she had 
only been employed on two occasions for a period of less than 
two weeks over the last 17 years.  She stated that she had 
been determined by the VA to be infeasible for vocational 
rehabilitation.  

In an August 1996 letter from the Employment Security 
Commission of North Carolina, a veterans employment 
representative indicated that the veteran requested an 
assessment of her employability.  The representative noted 
the veteran had been receiving SSA benefits since 1978 and 
that during that time she had had one job that lasted a total 
of two weeks (he reported she was terminated from that job 
due to an inability to perform work due to bad nerves).  

In a June 1999 rating decision, the RO increased the 
evaluation of the veteran's psychiatric disability from 10 
percent to 100 percent under Diagnostic Code 9434, effective 
February 5, 1993.  

In a July 1999 statement, the veteran expressed her 
disagreement with the effective date assigned for the 100 
percent rating for the service-connected psychiatric 
disability.  She argued that the correct effective date 
should be April 1991, the date she reopened her increased 
rating claim.  

In an October 1999 statement, the veteran argued that the 
effective date of a 100 percent rating for her service-
connected psychiatric disorder was incorrectly assigned as 
February 5, 1993.  She noted that she had submitted a claim 
on April 21, 1989, and that there had been "no break in this 
claim up to the award date."  She asked the RO to reconsider 
the effective date of her award.  

In February 2000 statements, the veteran claimed that the 
effective date of her 100 percent rating for a psychiatric 
disorder should be the date she was discharged from military 
service in August 1977, which was also the effective date of 
an award of disability benefits from SSA.  In support, the 
veteran maintained that she left service incoherent and 
unable to make sound decisions.  She claimed the VA should 
have used the SSA decision and granted her a 100 percent 
total disability rating effective from the date of her 
military discharge.  

At the June 2001 Board hearing, the veteran testified that 
the effective date of the 100 percent rating for her service-
connected psychiatric disorder should be retroactive to 1977 
when she was discharged from military service.  She argued 
that her condition was worse when she left the service than 
at present and therefore an effective date back to service 
was warranted.  The veteran stated that ever since she had 
been unable to maintain employment, have meaningful personal 
relationships or pursue further education.  

At the proceeding, the veteran submitted additional evidence 
in the form of statements from a friend and her mother.  The 
veteran's friend reported that she had resided with the 
veteran from 1987 to 1991, that she and her daughter 
witnessed the veteran's drastic mood swings and 
uncontrollable anger, and that the veteran was able to 
interact normally when not experiencing mood swings and 
flashbacks.  The veteran's mother stated that there was 
nothing "wrong" with the veteran prior to her military 
service, but that following her discharge, she was a 
"nervous wreck" and was not the same person as beforehand.  

In an October 2001 rating decision, the Board granted 
entitlement to a 100 percent schedular rating for veteran's 
service-connected psychiatric disability, effective July 2, 
1991, on the basis that the evidence was in relative 
equipoise as to whether her psychiatric disability was 
productive of total social and industrial inadaptability, the 
former criteria for a 100 percent schedular rating since the 
time of her July 1991 VA examination.  

As noted in the introduction, in a June 2003 order, the Court 
granted the parties' joint motion to remand.  In March 2004, 
the Board remanded this matter to comply with the terms of 
the joint motion.  In remanding the matter, the Board 
observed that the sole basis for the joint motion, and for 
the Court's order, was the parties' conclusion that that the 
Board's October 2001 decision did not adequately discuss the 
notice requirements of the VCAA and their applicability to 
the veteran's case.

Analysis

The veteran contends that the 100 percent evaluation for her 
service-connected psychiatric disability should be 
retroactive to at least April 12, 1991, when she filed a 
claim for an increased rating.  

The veteran alternatively seeks entitlement to a total 
schedular rating effective the day following her discharge 
from active duty in August 1977.  In this regard, she 
repeatedly maintains that she was completely psychiatrically 
disabled since service, implicitly suggesting that she did 
not have the capacity to appeal the prior RO determinations, 
as a direct consequence of impairment stemming from her 
psychiatric disability.

A.  Finality

Absent clear and unmistakable error in the December 1989 
determination, which the veteran does not even allege, it is 
final.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105(a) 
(2005).  In this regard, the Board notes that a claimant must 
plead clear and unmistakable error with sufficient 
particularity, and if that threshold requirement is met, VA 
must dismiss the claim without prejudice.  See Simmons v. 
Principi, 17 Vet. App. 104, 114-15 (2003).  Accordingly, 
entitlement to an earlier effective date for a 100 percent 
evaluation for her psychiatric disability is not warranted on 
this basis.

In Barrett v. Principi, 363, F.3d 1316 (Fed. Cir. 2004), the 
United States Court of Appeals for the Federal Circuit 
(Federal Circuit) held that, for the purposes of determining 
whether a claimant perfected a timely appeal, equitable 
tolling is available where a veteran is able to show that the 
failure to appeal was the direct result of a mental illness 
that rendered the appellant incapable of rational thought or 
deliberate decision making, or incapable of handling her own 
affairs or unable to function in society.  Id. at 1321.  The 
Federal Circuit cautioned, however, that a medical diagnosis 
alone, or vague assertions of mental problems, does not 
suffice.  Id.

Recently, in Claiborne v. Nicholson 19 Vet. App. 181 (2005), 
the Court clarified that the burden of proof is on the 
veteran to show that the failure to file an appeal was the 
direct result of a mental illness.  The Court held that 
merely establishing mental illness, however severe, is not 
sufficient to equitably toll an appeals period.  Further, it 
is the veteran's burden of showing that there was a causal 
link between the mental illness and the untimely filing.  Id. 
at 185-86; see also McCreary v. Nicholson, 19 Vet. App. 324, 
331 (2005).  Thus the veteran holds the burden of submitting 
competent medical evidence showing that she was mentally 
incapable of filing an appeal with regard to those prior 
decisions, and to date, she has not done so.  Accordingly, 
there is no basis to toll a prior limitations period, and the 
RO's rating decisions, dated from June 1978 to December 1989, 
are final.  

In this regard, the Board points out that there is no 
evidence of record indicating that the veteran was 
incompetent prior to July 2, 1991.  Indeed, the examiner who 
performed the November VA psychiatric examination 1989 
specifically determined that the veteran was mentally 
competent; similarly, the psychiatrist who performed the VA 
psychiatric examination on July 2, 1991, affirmatively 
reported that he had reached the same conclusion.

In light of the foregoing, the Board finds that the veteran 
has not met her burden of showing that she was mentally 
incompetent to appeal the prior adverse decisions, and that 
the preponderance of the evidence is against a finding that 
equitable tolling of the appellate limitations period is 
appropriate.  As such, the prior decisions regarding mental 
disorders in this case are final.

B.  Earlier effective date laws and regulations

Effective November 7, 1996, VA revised the criteria for 
diagnosing and evaluating psychiatric disabilities.  61 Fed. 
Reg. 52,695 (1996).  The General Counsel of VA has held that, 
ordinarily, where a law or regulation changes during the 
pendency of a claim for a higher rating, the Board should 
first determine whether the revised version is more favorable 
to the veteran.  See VAOPGCPREC 3-2000 (2000).  Under those 
circumstances, the General Counsel advised that it might be 
necessary for the Board to apply both the old and new 
versions of the regulation.  In this case, however, because 
the retroactive reach of the revised regulation under 38 
U.S.C.A. § 5110(g) can be no earlier than the effective date 
of that change, and since this decision is confined to a 
period many years prior to the effective date of the revised 
regulation, the Board will consider this claim under the 
former regulation only.  See Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); DeSousa v. Gober, 10 Vet. App. 461, 467 
(1997); see also VAOPGCPREC 3-2000 (which contemplates an 
appellate period that both precedes and succeeds the 
effective date of the regulatory change).

Under 38 C.F.R. § 4.132, Code 9400 (and other codes for other 
psychoneurotic disorders) (effective prior to November 7, 
1996), a 100 percent rating was warranted where the attitudes 
of all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community; 
or where there was totally incapacitating psychoneurotic 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, 
panic, and explosions of aggressive energy resulting in 
profound retreat from mature behavior; or the individual was 
demonstrably unable to obtain or retain employment.  (The 100 
percent psychiatric rating criteria provide three independent 
bases for such a rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The provisions governing the assignment of the effective date 
of an increased rating are set forth in 38 U.S.C.A. § 5110(a) 
and (b)(2), and 38 C.F.R. § 3.400(o).  The general rule with 
respect to effective date of an award of increased 
compensation is that the effective date of award "shall not 
be earlier than the date of receipt of the application 
thereof."  38 U.S.C.A. § 5110(a).  This statutory provision 
is implemented by regulation that provides that the effective 
date for an award of increased compensation will be the date 
of receipt of claim or the date entitlement arose, whichever 
is later.  38 C.F.R. § 3.400(o)(1).  

An exception to that rule regarding increased ratings 
applies, however, under circumstances where the evidence 
demonstrates that a factually ascertainable increase in 
disability occurred within the one-year period preceding the 
date of receipt of a claim for increased compensation.  If an 
increase in disability occurred within one-year prior to the 
claim, the increase is effective as of the date the increase 
was "factually ascertainable."  If the increase occurred 
more than one year prior to the claim, the increase is 
effective the date of claim.  If the increase occurred after 
the date of claim, the effective date is the date of 
increase.  38 U.S.C.A. 5110(b)(2); Harper v. Brown, 10 Vet. 
App. 125 (1997); 38 C.F.R. 3.400 (o)(1)(2); VAOPGCPREC 12-98 
(1998).  

A careful review of the record fails to disclose that 
following the RO's December 1989 rating decision that the 
veteran filed either a formal or informal claim prior to 
April 12, 1991.  Further, there is no medical evidence 
showing that the increase in the veteran's psychiatric 
disability was factually ascertainable prior to the July 2, 
1991, VA psychiatric examination.  As such, in assigning July 
2, 1991, as the effective date for the increased evaluation, 
the Board has already assigned the earliest possible 
effective date for the 100 percent rating for this disability 
because that was the earliest evidence showing that her 
psychiatric disability was productive of total industrial 
impairment.  It thus follows that an effective date prior to 
that time must be denied.

In reaching this determination, the Board reiterates the 
medical evidence dated within one year of her April 12, 1991, 
increased rating claims, consists of records dated in July 
1990 from Edgecombe-Nash Mental Health Center, which show the 
veteran was seen once in July 1990 for a medication follow-
up.  At that time, the veteran she was alert, coherent, and 
organized in her thinking, and the examiner observed that she 
had some sleep disturbances because she had not been taking 
medication for some time; she had last been seen there in 
December 1989, but seemed to be doing relatively well.  This 
evidence does not show that the veteran was totally disabled 
due to her psychiatric disability.  In fact, as the Board 
pointed out in the October 2001 decision, the veteran does 
not specifically allege that the disability increased on a 
specific date within the year preceding the April 1991 claim; 
instead, she alleges it has been 100 percent disabling since 
her military discharge in 1977.  Therefore, the effective 
date for the assignment of an increased rating to 100 
percent, for the veteran's service-connected psychiatric 
disability, can be no earlier than the date of VA receipt of 
the claim, which is April 12, 1991.  Under the circumstances, 
the effective date is either the date of VA receipt of the 
claim for increase, or the date entitlement arose, whichever 
is later.  38 U.S.C.A. § 5110(a), (b)(2); 38 C.F.R. § 
3.400(o).

In the October 2001 decision, the Board found that, since her 
July 2, 1991, VA examination, the veteran's psychiatric 
disability warranted a 100 percent rating for symptomatology 
that was of such extent, severity, depth, and persistence as 
to have been productive of total social and industrial 
inadaptability.  

In determining that an effective date prior to that time was 
not warranted, the Board reiterates that there is no evidence 
showing that, prior to July 2, 1991, that the veteran's 
psychiatric disability was totally disabling.  In this 
regard, the Board again notes that after filing her increased 
rating claim in April 1991, there was no evidence pertaining 
to the veteran's psychiatric disability until July 2, 1991, 
when she underwent a formal VA psychiatric examination.  In 
the absence, however, of any medical evidence showing that 
she was totally psychiatrically disabled during the period 
from April 12, 1990, to July 1, 1991, an effective date 
earlier than July 2, 1991 for a 100 percent evaluation for 
the veteran's residuals of major depression, with anxiety 
disorder and personality disorder, must be denied.


ORDER

Entitlement to an effective date prior to July 2, 1991, for a 
100 percent evaluation for residuals of major depression with 
anxiety disorder and personality disorder, is denied.



	                        
____________________________________________
	N. R. ROBIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


